Title: From Thomas Jefferson to John D. Wolf, 30 October 1821
From: Jefferson, Thomas
To: Wolf, John D.


            
            Monto
Oct. 30. 21.
          Th:J. returns his thanks to mr De Wolf for his excellent oration on the 4th of July sent him either by mr De Wolf or some friend who has not named himself. he is happy to see an example set of of something solid substituted for the usual froth of that day. our citizens have much need of being reminded of the doctrines of this oration, for altho’
			 we  are entitled to religious freedom by law, we are  denied it by public opinion fanaticism being in fact stronger than law. Th:J. is one of those who fondly believes in the improvability of the  condn of man, and anxiously prays for it.he salutes mr De Wolf with respect.